     Case 5:19-cr-00007-DCB-LRA Document 3 Filed 07/23/20 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
UNITED STATES OF AMERICA
v.                                        CAUSE NO. 5:19-cr-7-DCB-LRA-1
REGINALD LaFRANZ VARNADO                                       DEFENDANT
                                  ORDER

     This matter is before the Court on Reginald LaFranz Varnado

(“Varnado”)’s Motion to Waive Restitution. [ECF No. 2]. Having

read the Motion, applicable statutory and case law, and being

otherwise fully informed in the premises, the Court finds as

follows:

                               Background

     The United States Department of Agriculture (USDA) Food and

Nutrition Service is a federal agency that is responsible for

administering the Supplemental Nutrition Assistance Program

(SNAP), formerly known as the Food Stamp Program. The Government

filed a thirty (30) Count indictment against Varnado alleging

that: (1) the Defendant submitted a false SNAP application under

his own name – falsely claiming that he lived in Oklahoma and

that he had no income; and (2) he used false identities to

submit at least twenty-four additional applications for SNAP

benefits. [ECF No. 1-2]. Varnado pleaded guilty to one count of

theft of government funds in violation of 18 U.S.C. § 641. The

                                    1
     Case 5:19-cr-00007-DCB-LRA Document 3 Filed 07/23/20 Page 2 of 5



Government dismissed the other twenty-nine counts. On June 30,

2016, Varnado was sentenced to 37 months incarceration followed

by a three-year term of supervised release. He was ordered to

pay restitution in the amount of $328,408.85 pursuant to 18

U.S.C. § 3644. [ECF No. 1-3] at 6. If the Defendant does not pay

his restitution immediately, he is required to make “payment of

the greater of $50.00 per month or 10% of defendant’s gross

monthly income as determined by the probation officer.” Id. at

7.

     On August 4, 2016, the Defendant filed a “Motion to Waive

Restitution.” [ECF No. 1-1] at 7. The Defendant attached his

“Disability Determination and Transmittal” to the Motion. See

id. On August 11, 2016, The Honorable Joe Heaton, United States

District Judge for the Western District of Oklahoma, denied the

Motion to eliminate Varnado’s obligation to make restitution. On

April 17, 2019, the Defendant’s probation jurisdiction was

transferred from the Western District of Oklahoma to the

Southern District of Mississippi. See id. at 9.

     Defendant, proceeding pro se, filed the instant Motion to

“Waive Restitution” on September 5, 2019. Varnado asserts that

he is unable to make restitution in the amount due because he is

disabled and unable to “hold down a stable job.” [ECF No. 2].

The Social Security Administration determined that the


                                    2
     Case 5:19-cr-00007-DCB-LRA Document 3 Filed 07/23/20 Page 3 of 5



Defendant’s disability began on April 30, 2007. [ECF No. 2-1].

His primary diagnosis is: Schizophrenic, Paranoid, and Other

Funct. Psychotic DS Psychotic Disorder. Id.

                               Discussion

     Pursuant to 18 U.S.C. § 3664, the Mandatory Victim

Restitution Act (“MVRA”) “authorizes a district court to order

restitution to victims of certain offenses, including offenses

committed by fraud or deceit.” United States v. Foreman-

Pottinger, No. 09-023, 2009 WL 3347116, at *1 (E.D. La. Oct. 14,

2009)(quoting United States v. Leeds, No. 08-30171, 2009 WL

909433, at *2 (5th Cir. Apr. 6, 2009)). Section 3664(f) of the

MVRA “specifically directs courts to order restitution without

consideration of the defendant’s economic circumstances.” United

States v. Toney, No. 00-0284, 2018 WL 4896342, at *1 (E.D. La.

Oct. 9, 2018).

     However, if a “defendant’s ability to pay restitution” is

affected due to a “material change in the defendant’s economic

circumstances,” defendants are instructed to notify the Court.

See 18 U.S.C. § 3664(k). Section 3664(k) gives courts the

“authority to either adjust the payment schedule, or require

immediate payment in full, as the interest of justice require.”

Id.(internal quotations omitted). While courts may alter the

payment schedule, “its authority to alter the underlying

                                    3
     Case 5:19-cr-00007-DCB-LRA Document 3 Filed 07/23/20 Page 4 of 5



restitution order is limited.” Id. When a final restitution

order has been issued, it can only be altered pursuant to

Section 3664(o).

     “Section 3664(o) makes clear that the restitution order is

final and may only be altered: to correct a clerical error; (2)

to appeal the sentence as improperly applied; or (3) in order to

alter the restitution payment schedule.” Id. This list is

exhaustive. Id.(citing United States v. Puentes, 803 F.3d 597,

607 (11th Cir. 2015)(noting that “every Circuit Court to

consider this issue has indicated that a district court may only

modify a mandatory restitution order through one of the means

specified in Section 3664(o).”)). Accordingly, absent Section

3664(o), district courts do not have the authority to waive

restitution debts or alter the amount owed by the defendant.

Here, Varnado is neither seeking relief under one of the means

specified in Section 3664(o), nor is he seeking to adjust his

payment schedule because of a material change in his economic

circumstances pursuant to Section 3664(k). Therefore, his Motion

must be denied.

     Accordingly,

     IT IS HEREBY ORDERED that Defendant Varnado’s Motion to

Waive Restitution [ECF No. 2] is DENIED.




                                    4
Case 5:19-cr-00007-DCB-LRA Document 3 Filed 07/23/20 Page 5 of 5



SO ORDERED this the 22nd day of July, 2020.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                               5
